Name: Commission Regulation (EEC) No 672/81 of 16 March 1981 on the supply of common wheat flour to the World Food Programme as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 71 /8 Official Journal of the European Communities 17. 3 . 81 COMMISSION REGULATION (EEC) No 672/81 of 16 March 1981 on the supply of common wheat flour to the World Food Programme as food aid Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down' by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general rules for the implementation of certain food-aid operations involving cereal and rice products ( 6) ; whereas it is necessary to specify, for the purposes of the Commu ­ nity measure envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in Annex to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ('), as last amended by the Act of Accession of Greece (2 ), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the moblization of cereals intended as food aid (3), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (4 ), as last amended by Regulation (EEC) No 2543/73 (5 ), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee , Whereas on 28 May 1980 the Council of the Euro ­ pean Communities has expressed its intention to grant, under a Community measure, 1 780 tonnes of common wheat flour to the World Food Programme under its food-aid programme for 1980 ; HAS ADOPTED THIS REGULATION : Article 1 The Belgian intervention agency shall be charged with implementing the mobilization and supply proce ­ dures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 March 1981 . For the Commission Poul DALSAGER Member of the Commission ( ¢) OJ No L 281 , 1 . 11 . 1975, p . 1 . ( 3 ) OJ No L 281 , 1 . 11 . 1975, p . 89 . ( 2) OJ No L 291 , 19 . 1 1 . 1979, p . 17. (4 ) OJ No 106 , 30 . 10 . 1962, p . 2553/62. ( 5 ) OJ No L 263 , 19 . 9 . 1973, p . 1 . ( fa ) OJ No L 192 , 26 . 7 . 1980 , p . 11 . 17 . 3 . 81 Official Journal of the European Communities No L 71 /9 ANNEX 1 . Programme : 1980 2 . Recipient : World Food Programme 3 . Place or country of destination : the Peoples Democratic Republic of Yemen 4. Product to be mobilized : common wheat flour 5 . Total quantity : 1 780 tonnes 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : OBEA, rue de TrÃ ªves 82, B-1040 Bruxelles , telex 24 076 8 . Method of mobilizing the product : Community market 9 . Characteristics of the goods :  moisture : 14% maximum  protein content : 1 0-5 minimum (N x 6-25 on dry matter)  ash content : 0-52 % maximum referred to dry matter 10 . Packaging :  in bags (')  quality of the bags : new jute sacks , 600 g  net weight of the bags : 50 kilograms  marking of the bags : letters at least 5 cm high : 'People 's Democratic Republic of Yemen 688X / Wheat flour / Aden ' followed by : 'Gift of the European Community / Action of the World Food Programme' 11 . Port of shipment : a Commuity port 1 2 . Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 27 March 1981 at 12 noon 16 . Shipment period : from 15 April to 15 May 1981 17 . Security : 12 ECU/tonne (') Since the goods may be rebagged , the successful tenderer must provide 2 % of empty ba^s of the same quality as those containing the goods , with the marking followed by a capital 'R .